NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MEHRDAD SHAYEFAR; GINA                          No. 16-16610
SHAYEFAR,
                                                D.C. No. 1:14-cv-00322-HG-KSC
                Plaintiffs-Appellees,

 v.                                             MEMORANDUM*

VON-ALAN HINANO KALELEIKI,

                Defendant-Appellant,

and

SARAH-THERECE K. KALELEIKI,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Von-Alan Hinano Kaleleiki appeals pro se from the district court’s summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in favor of the Shayefars in their action to quiet title. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant

of summary judgment and determination of subject matter jurisdiction. Haro v.

Sebelius, 747 F.3d 1099, 1107 (9th Cir. 2014). We affirm.

       The district court properly granted summary judgment on the Shayefars’

claim to quiet title because defendants failed to raise a genuine dispute of material

fact as to whether they held superior title to the Shayefars on the subject property.

See Maui Land & Pineapple Co. v. Infiesto, 879 P.2d 507, 512-13 (Haw. 1994)

(“In an action to quiet title, the burden is on the plaintiff to prove title in and to the

land in dispute . . . [by showing] either that he has paper title to the property or that

he holds title by adverse possession . . . [and] that he has a substantial interest in

the property and that his title is superior to that of the defendants.”); Makila Land

Co., LLC v. Kapu, 388 P.3d 49, 50 (Haw. Ct. App. 2016) (“A prima facie case can

be made in various ways, but is usually done by bringing forward evidence of the

initial land grant award and tracing ownership forward to the plaintiff through

‘mesne conveyances, devise, or descent’ or through evidence of adverse

possession. . . .” (internal quotation marks and citation omitted)); Alexander &

Baldwin, Inc. v. Silva, 248 P.3d 1207, 1213 (Haw. Ct. App. 2011) (“If the plaintiff

and the defendant both bring forward evidence supporting their claims of title, then

the court must decide, based on the evidence presented, which party has title


                                            2                                      16-16610
superior to that of the other party.”).

      To the extent that appellant challenges the district court’s subject matter

jurisdiction, the district court properly determined that there was diversity

jurisdiction. See 28 U.S.C. §1332(a); Naffe v. Frey, 789 F.3d 1030, 1039 (9th Cir.

2015) (setting forth requirements for diversity jurisdiction); see also United States

v. Lorenzo, 995 F.2d 1448, 1456 (9th Cir. 1993) (rejecting jurisdictional challenge

by Hawaiian nationals).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                     16-16610